DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
  	a) In paragraph [058], in the second sentence, “SkinScreen’ s” should read, “SkinScreen’s”.
	b) In paragraph [058], the third sentence does not make sense.
	c) The specification lacks detailed descriptions of Figures 3, 4 and 5.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, in lines 3-4, “a mobile computing device” should read, “the mobile computing device” because the “mobile computing device” was previously mentioned in claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11 rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 20220133215 to Mayer (hereinafter referred to as “Mayer”).
As to claim 9, Mayer discloses an analysis apparatus configured to use an image of a skin anomaly to determine a classification of a skin lesion, the analysis apparatus comprising:
	at least one processor configured to execute computer-readable instructions ([0045]) to cause the analysis apparatus to run an artificial intelligence (Al) model ([0044], artificial neural network) to classify the image of the skin anomaly into at least one of a plurality of classifications ([0010]); the Al model trained using a training data set from an existing training set containing a plurality of verified skin lesion images ([0018]);
	applying, by the processor, a binary classifier to the image of the skin anomaly to determine whether the image of the skin anomaly contains sufficient data indicative of a skin lesion ([0047], step S3 determines whether the image quality of the captured picture is sufficient in terms of resolution and lighting.  In other words, the classification is either sufficient or insufficient quality.); and
	when sufficient data is present in the image of the skin anomaly, applying a multi-class classifier of the Al model to apply at least one classification to the image of the skin anomaly ([0047]-[0048]; [0057]).
As to claim 11, Mayer discloses the analysis apparatus claim 9, further comprising:
	determining, by the Al model, a probability for each of the at least one classification ([0056]-[0057]); and
	returning, on a user interface, the probability of the at least one classification ([0057], the classes are output in order of descending order of probability, which provides an indication of the relative probability).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in combination with U.S. Patent Application Publication 20080214907 to Gutkowicz-Krusin et al. (hereinafter referred to as “Gutkowicz-Krusin”).
As to claim 1, Mayer discloses a method, using image data of a skin anomaly for detection and classification of skin lesions, the method comprising:
	receiving an image of a skin anomaly from a user ([0047]), the image of the skin anomaly being useable as an input to an artificial intelligence (Al) model ([0044], artificial neural network) trained using a training data set from an existing training set containing a plurality of verified skin lesion images ([0018]);
	applying a binary classifier to the image of the skin anomaly to determine whether the image of the skin anomaly contains sufficient data indicative of a skin lesion ([0047], step S3 determines whether the image quality of the captured picture is sufficient in terms of resolution and lighting.  In other words, the classification is either sufficient or insufficient quality.); and
	when sufficient data is present in the image of the skin anomaly, applying a multi-class classifier of the Al model to apply at least one classification to the image of the skin anomaly ([0047]-[0048]; [0057]).
	Mayer does not disclose that when insufficient data is present, returning a response to the user indicating that a lack of data is available to make a prediction indicative of the skin lesion.  	However, this is well known in the art.  For example, Gutkowicz-Krusin teaches: 
	when insufficient data is present, returning a response to the user indicating that a lack of data is available to make a prediction indicative of the skin lesion ([0048], the image cannot be analyzed because the quality is insufficient).  
	It would have been obvious to one of ordinary skill in the art to modify Mayer according to Gutkowicz-Krusin because this would provide the user with information as to the reason why the multi class classification is not performed in the situation that the quality is not sufficient.
As to claim 2, Mayer discloses the method of claim 1, further comprising:
	determining a probability for each of the at least one classification ([0056]-[0057]); and
	returning, on a user interface, the probability of the at least one classification ([0057], the classes are output in order of descending order of probability, which provides an indication of the relative probability).
As to claim 10, Mayer discloses the analysis apparatus of claim 9, but does not disclose it is further comprising:
	when insufficient data is present, returning a response to a user indicating that a lack of data is available to make a prediction indicative of the skin lesion.
	However, this is well known in the art.  For example, Gutkowicz-Krusin teaches: 
	when insufficient data is present, returning a response to the user indicating that a lack of data is available to make a prediction indicative of the skin lesion ([0048], the image cannot be analyzed because the quality is insufficient).
	It would have been obvious to one of ordinary skill in the art to modify Mayer according to Gutkowicz-Krusin because this would provide the user with information as to the reason why the multi class classification is not performed in the situation that the quality is not sufficient.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in combination with the article, “New Compact Deep Learning Model for Skin Cancer Recognition” by Ly et al. (hereinafter referred to as “Ly”).
As to claim 12, Mayer discloses the analysis apparatus of claim 9, but does not disclose wherein the existing training set is transformed in at least one of a quantity and a quality of the plurality of the verified skin lesion images to augment the training data set.  However, this is well known in the art.  For example, Ly teaches an existing training set is transformed in at least one of a quantity and a quality of the plurality of the verified skin lesion images to augment the training data set (section III, third paragraph; section V, subsection B).  Ly states that data regularization and augmentation combats overfitting (section V, subsection C).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Mayer’s invention according to Ly.
As to claim 13, Mayer and Ly render obvious the analysis apparatus of claim 12, wherein the training set is transformed by applying an image transformation technique to at least some of the plurality of verified skin lesion images, wherein the image transformation technique is selected from the group consisting of zooming, offset, brightening, blurring, sharpening, color change (Ly: section V, subject B, e.g., zoom).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in combination with Gutkowicz-Krusin and Ly.
As to claim 3, Mayer discloses the method of claim 1, but does not disclose it is further comprising:
	transforming at least some of the plurality of verified skin lesion images from the existing training set to expand at least one of a quantity and a quality of the plurality of the verified skin lesion images in the training data set.  
	However, this is well known in the art.  For example, Ly teaches: 
	transforming at least some of the plurality of verified skin lesion images from the existing training set to expand at least one of a quantity and a quality of the plurality of the verified skin lesion images in the training data set (section III, third paragraph; section V, subsection B).  
	Ly states that data regularization and augmentation combats overfitting (section V, subsection C).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Mayer’s invention according to Ly.
As to claim 4, Mayer, in combination with Gutkowicz-Krusin and Ly render obvious the method of claim 3, wherein the transforming comprises:
	applying an image transformation technique selected from the group consisting of zooming, offset, brightening, blurring, sharpening, color change (Ly: section V, subject B, e.g., zoom).
As to claim 5, Mayer discloses the method of claim 1, but does not disclose it is further comprising:
	deploying the Al model to a mobile computing device; and
	applying the multi-class classifier of the Al model to the image of the skin anomaly retained locally on the mobile computing device.
	However, this is well known in the art.  For example, Ly teaches: 
	deploying the Al model to a mobile computing device (last paragraph of section IV, on page 258); and
	applying the multi-class classifier of the Al model to the image of the skin anomaly retained locally on the mobile computing device (section V, next to last paragraph, on page 260).
As to claim 6, Mayer, in combination with Gutkowicz-Krusin and Ly render obvious the method of claim 5, wherein the step of receiving the image of the skin anomaly from the user comprises:
	receiving a digital image captured with a digital camera provisioned with a mobile computing device (Ly: last paragraph of section IV, on page 258; section V, next to last paragraph, on page 260; Fig.7; since the method is deployed within a mobile computing device, it is implied that the digital image is captured with a digital camera provisioned with a mobile computing device.).  Official notice is taken that iOS and Android devices, as of the publication of Ly, are inherently provisioned with a digital camera.  
As to claim 7, Mayer in combination with Gutkowicz-Krusin and Ly render obvious the method of Claim 5, wherein the step of receiving the image of the skin anomaly from the user comprises: presenting, in a display, a plurality of images from a user image library accessible by the mobile computing device ; and receiving a user selection of the image of the skin anomaly from the user image library.  These steps are considered obvious in light of Ly’s description of deploying the deep learning on an iOS and Android mobile system (abstract; Ly: last paragraph of section IV, on page 258; section V, next to last paragraph, on page 260; Fig.7), as pictures taken with such a system become part of the system’s library, and retrieving a desired image from such as library would be made by user selection (official notice).
As to claim 8, Mayer in combination with Gutkowicz-Krusin and Ly render obvious the  method of claim 5, further comprising:
	converting the Al model to a format configured to run on the mobile computing device (Ly: last paragraph of section IV, on page 258).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665